Duckworth, Chief Justice.
There being neither an acknowledgment of nor waiver of service entered upon or annexed to the bill of exceptions, nor service of the bill of exceptions in any manner as required by law, the motion to dismiss it for lack of proper service is meritorious. Code Ann. § 6-911 (Ga. L. 1953, Nov. Sess., pp. 440, 456); Smith & Co. v. Hirsch & Co., 119 Ga. 514 (46 SE 637); Warnock v. Woodard, 183 Ga. 367 (188 SE 336); Wright v. Wheatley, 210 Ga. 35 (77 SE2d 435); Nichols v. Nichols, 210 Ga. 232 (78 SE2d 513). Accordingly, the writ of error is

Dismissed.


All the Justices concur.

Argued May 11, 1964
Decided May 19, 1964.
T. E. Miller, Elsie H. Griner, for plaintiff in error.
Fred T. Allen, Edward Parrish, contra.